This is an action to recover possession of a tenement let to the defendant as tenant from month to month. The only service of notice to quit was by leaving a copy of the notice with some person at the last and usual place of abode of the defendant. The court below ruled that the service was sufficient. The question brought up by the bill of exceptions is whether the ruling was correct. We think it was erroneous. The statute prescribes "notice in writing from the lessor or owner," to terminate the tenancy. The defendant does not appear to have had anything but acopy of such a notice. The service was an unofficial act, and therefore the defendant was under no obligation to accept the copy as authentic, the attestation being null. And the service cannot be legitimated on the ground of agency.Brahn v. Jersey City Forge Co. 38 N.J. Law, 74; Pickard
v. Perley, 45 N.H. 188. The exceptions will therefore be sustained and a new trial granted.
Exceptions sustained.